      Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

 OLIVER MCCANN, on behalf of himself              §
 and others similarly situated,                   §                         19-1879
                                                         CIVIL ACTION NO. __________
                                                  §
                        Plaintiff,                §
                                                  §        JURY TRIAL DEMANDED
 v.                                               §
                                                  §
 AMERICAN HOMES 4 RENT, L.P.                      §         COLLECTIVE ACTION
                                                  §
                        Defendant.                §
                                                  §

                            COLLECTIVE ACTION COMPLAINT

       1.      American Homes 4 Rent, L.P. (“American Homes” or “Defendant”), a national

property management and maintenance company doing business in the greater Houston area,

violated the Fair Labor Standards Act (“FLSA”) by forcing Plaintiff Oliver McCann (“Plaintiff”

or “Mr. McCann”) and similarly situated workers, to work a substantial amount of overtime

without properly paying all compensation due, thus depriving them of rightful compensation for

their work that Defendant is legally obligated to pay.

       2.      Mr. McCann worked for Defendant as a field inspector and was damaged by those

illegal policies or practices. In short, Mr. McCann was denied the timely overtime compensation

he was due under the FLSA. Mr. McCann brings this lawsuit on behalf of himself and all others

similarly situated current or former field inspectors, to recover unpaid wages and overtime

compensation, liquidated damages, attorneys’ fees, and costs owed to him individually and on

behalf of other similarly situated individuals.

                             I.      JURISDICTION AND VENUE

       3.      This Court has original subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s claims arise under federal law, namely the FLSA, 29 U.S.C. § 201 et seq.

                                                  1
      Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 2 of 7



       4.      Venue is proper because a substantial part of the acts and omissions giving rise to

Plaintiff’s claims occurred in Houston, Texas. 28 U. S. C. § 1391(b)(2).

                                    II.     THE PARTIES

       5.      Mr. McCann worked as a field inspector for Defendant for approximately 2 years.

He regularly worked in excess of 40 hours per week without receiving all the compensation he

was due under the FLSA. Plaintiff Oliver McCann’s FLSA consent is attached as Exhibit A.

       6.      The FLSA class of similarly situated employees consists of all current and former

field inspectors, who were employed by Defendant during the three-year period preceding the

filing of this Complaint. These similarly situated individuals are referred to as the “Members of

the Class” or “the Class.”

       7.      Defendant American Homes 4 Rent is a domestic for-profit limited partnership with

a principal place of business at 30601 Agoura Road, Suite 200L, Agoura Hills, California 91301,

which is engaged in commerce in the United States and is otherwise subject to the FLSA.

American Homes employed Plaintiff and Members of the Class within the meaning of the FLSA.

American Homes may be served with process by serving its Registered Agent, C T Corporation

System at 1999 Bryan St., Suite 900, Dallas, Texas 75201.

                                   III.    BACKGROUND

       8.      The preceding paragraphs are incorporated by reference.

       9.      Defendant is a property management and maintenance company that provides

renovated, single-family rental homes to its customers. Defendant’s website states that it prides

itself on offering turnkey homes and dependable quality in great neighborhoods. Defendant

employs field inspectors to drive to various properties around the greater Houston area to survey

and inspect the homes with prospective tenants and/or customers. Each field inspector is assigned



                                                2
      Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 3 of 7



certain tenants and is responsible for promptly responding to multiple tenants’ questions and

maintenance requests at all times during the week. Defendant’s field inspectors are required to

expend significant amounts of time driving to various job sites each week, including driving to

pick up supplies or equipment to repair the homes. Additionally, the field inspectors are tasked

with preparing “new tenant folders” and leasing paperwork with prospective tenants, as well as,

mapping out routes, writing online reports, uploading pictures, and submitting the home

information once inspections and walk-throughs are completed.

       10.     Upon information and belief, Plaintiff and Members of the Class regularly worked

in excess of 40 hours per week. However, Defendant did not pay its field inspectors one and one-

half times their regular rate for all hours in excess of 40 each week. Instead, Defendant only paid

its field inspectors for up to 45 hours per workweek, despite Plaintiff and Members of the class

working 60 hours or more per workweek. Plaintiff and Members of the Class are not paid any

compensation for the hours work over the 45 hours per workweek.

                   IV.     PLAINTIFF’S INDIVIDUAL ALLEGATIONS

A.     Defendant Failed to Properly Pay Regular and Overtime Compensation.

       11.     The preceding paragraphs are incorporated by reference.

       12.     Plaintiff worked for Defendant as a field inspector, where he inspected and

surveyed houses and performed walk-throughs with prospective tenants and/or customers.

Plaintiff was responsible for preparing “new tenant folders” and leasing paperwork, mapping out

routes, writing online reports, uploading pictures, and submitting such information once it was

completed. Furthermore, Plaintiff’s number was assigned to certain tenants, and he was required

to promptly respond to such tenants’ questions and maintenance requests, including on weekends

and days off. Plaintiff expended significant amounts of time driving to various properties in a



                                                3
      Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 4 of 7



company vehicle to meet with tenants, including to pick up supplies and equipment to perform

repairs and maintenance services. During his employment, Plaintiff frequently worked five

consecutive days during a workweek, Monday through Friday, and was sometimes required to

work Saturday. In a workweek, Plaintiff often worked approximately 60 hours or more.

       13.     During Plaintiff’s employment, Defendant paid him an hourly rate for all hours

worked up to 45 hours per work week. For the hours worked in excess of 45 hours per week,

Defendant would not pay Plaintiff for those hours, even though Defendant required the additional

work performed by Plaintiff. Specifically, Plaintiff recalls the time period after Hurricane Harvey

took place, when he was told by his manager to survey all the properties, despite most roads were

still closed or flooded at that time. During that time, Plaintiff and other field inspectors were told

to work long hours without compensation. However, when one of the field inspectors complained

to management about working long hours without proper compensation, he was fired.

       14.     The FLSA and applicable regulations require that non-exempt individuals like

Plaintiff and Members of the Class receive at least minimum wage for all hours suffered or

permitted to work, as well as overtime compensation at a rate of 1.5 times their regularly hourly

rate for all hours worked over 40 in a workweek. Defendant should have paid Plaintiff for 40

hours of regular pay and at least 15 hours or more of overtime compensation in a typical week, but

Defendant failed to pay Plaintiff that amount.

       15.     By failing to pay Plaintiff as described above, Defendant has deprived Plaintiff of

a significant amount of regular and overtime compensation to which he is rightfully entitled.

B.     Defendant Willfully Violated the FLSA.

       16.     The FLSA and Department of Labor regulations require that individuals receive at

least minimum wage for all hours suffered or permitted to work. In addition, the FLSA and



                                                  4
      Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 5 of 7



Department of Labor regulations set forth the proper means for calculating and paying minimum

wage and overtime compensation to non-exempt employees like Plaintiff. Defendant failed to

follow these rules when paying Plaintiff.

       17.     Defendant has or had a policy and/or practice of not paying its employees for all of

the regular time and overtime they worked each week at the proper rate. Defendant should have

paid its employees overtime compensation at one and one-half times their regular rates for all hours

worked in excess of 40 hours per workweek.

       18.     Defendant knows or has shown reckless disregard for the requirements of the FLSA

with respect to compensation for Plaintiff.

                  V.      FLSA COLLECTIVE ACTION ALLEGATIONS
                                UNDER 29 U.S.C. § 216(B)

       19.     The preceding paragraphs are incorporated by reference.

       20.     Plaintiff is aware that Defendant’s illegal pay policies or practices have been

imposed upon Members of the Class. Like Plaintiff, Members of the Class are employed by

Defendant as field inspectors, who performed the same duties as Plaintiff, as described above. As

with Plaintiff, Members of the Class frequently worked substantial amounts of overtime that was

not properly compensated in accordance with the FLSA.

       21.     Upon information and belief, the Members of the Class are/were also not properly

paid for all hours suffered or permitted to work, as described above with regard to Plaintiff.

       22.     Defendant’s failure to properly compensate Plaintiff and Members of the Class

results, upon information and belief, from a generally applicable policy and/or practice.

Specifically, upon information and belief, it is a policy and/or practice at Defendant to pay its

employees for less than all the overtime hours that such workers are suffered or permitted to work.




                                                 5
       Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 6 of 7



As such, the Members of the Class are owed additional overtime compensation plus liquidated

damages, attorneys’ fees, and expenses for precisely the same reasons as Plaintiff.

        23.     Accordingly, the FLSA collective class of similarly situated plaintiffs is properly

defined as:

                All current and former field inspectors who were employed by
                Defendant during the three-year period preceding the filing of
                this complaint.

        24.     Members of the Class should be notified of this lawsuit and given the opportunity

to opt-in if they so desire.

        25.     Notice from this Court should be expedited to protect these workers from losing a

portion of their damages due to the running of the statute of limitations.

                                 VI.     CAUSES OF ACTION

        26.     The preceding paragraphs are incorporated by reference.

        27.     As set forth above, Defendant violated the FLSA with respect to Plaintiff and

Members of the FLSA Class by failing to pay at least minimum wage for all hours suffered or

permitted to work in a week and by failing properly compensate for overtime hours, as described

above. 29 U.S.C. §§ 206, 207.

        28.     Plaintiff and Members of the Class are entitled to recover at least a minimum wage

for all hours worked, as well as overtime compensation at one and one-half times their regular

rates of pay for all hours worked in excess of 40 hours in a week. 29 U.S.C. §§ 206, 207, 216 (b).

        29.     In addition, Plaintiff and Members of the Class are entitled to liquidated damages

in an amount equal to their unpaid wages, including overtime wages. 29 U.S.C. § 216(b).

        30.     Moreover, Plaintiff and Members of the Class are entitled to reasonable attorneys’

fees and costs. Id.



                                                 6
      Case 4:19-cv-01879 Document 1 Filed on 05/24/19 in TXSD Page 7 of 7



                                      VII.   JURY DEMAND

       31.     Plaintiff demands a jury trial. Any required jury fee has been or will be timely paid.

                                             PRAYER

       WHEREFORE, Plaintiff requests that this Court enter final judgment against Defendant

American Homes 4 Rent L.P.:

       1.      damages for the full amount of unpaid wages due under the FLSA in favor of

Plaintiff and Members of the Class;

       2.      damages for the full amount of unpaid overtime compensation due under the FLSA

in favor of Plaintiff and Members of the Class;

       3.      an amount equal to unpaid wages, including unpaid overtime compensation, as

liquidated damages pursuant to 29 U.S.C. § 216 in favor of Plaintiff and Members of the Class;

       4.      reasonable attorneys’ fees, costs and expenses of this action;

       5.      pre-judgment and post-judgment interest at the highest rate allowed by law; and

       6.      such other and further relief as may be allowed by law.

DATED this 24th day of May 2019.                             Respectfully submitted,

                                                             By: /s/ Robert W. Cowan
                                                             Robert W. Cowan
                                                             Texas Bar No. 24031976
                                                             Katie R. McGregor
                                                             Texas Bar No. 24098079
                                                             BAILEY COWAN HECKAMAN
                                                             PLLC
                                                             5555 San Felipe St., Suite 900
                                                             Houston, Texas 77056
                                                             Phone: 713-425-7100
                                                             Fax: 713-425-7101
                                                             rcowan@bchlaw.com
                                                             kmcgregor@bchlaw.com

                                                              Attorneys for Plaintiff


                                                  7
